DETAILED ACTION
Claims 1-20 are pending.
This action is in response to the amendment filed 5/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages filed 5/29/2022, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Page.   
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since applicant’s amendments necessitated the new grounds for rejections this action has been made Final.

Election/Restrictions
Applicant affirmed the election of species IV, Figures 5 and 6, in the response filed 5/29/2022.

Drawings
The drawings were received on 5/29/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Page (US 2902253).
Regarding claim 17, Page discloses a method of reducing a pressure in a fluid with a fluid flow control device (see Fig. 1), the method comprising: 
positioning a plug (24) in a housing (10) in a first closed position (see Fig. 4) to at least partially inhibit fluid flow through the fluid flow control device; and 
moving the plug in the housing to a second open position (see figures 1,3) about a longitudinal axis of the plug to enable the fluid flow through the fluid flow control device, comprising: directing the fluid flow through an inlet (16) in the fluid flow control device, the inlet being positioned at a first axial elevation (the lower elevation at 16, in Figure 1) on the longitudinal axis of the plug;
directing the fluid flow through an aperture (26) in the plug; 
altering direction of the fluid flow (at section 28); and 
directing the fluid flow through an outlet (21) in the fluid flow control device,
the outlet being positioned at a second axial elevation (the higher elevation at 21,  as shown in Figure 1) on the longitudinal axis of the plug that is axially spaced from the first axial elevation.
 	
Regarding claim 18, Page discloses positioning the plug in the housing in the second open position (Fig. 3) further comprises: after altering direction of the fluid flow in a first direction (the horizontal direction through 26) with a connecting passageway (26) defined in the housing, directing the fluid flow through another aperture (28) in the plug; and after directing the fluid flow through the another aperture in the plug, altering direction of the fluid flow in a second direction (the horizontal direction to the right through 30)  that is substantially similar to the first direction.

Regarding claim 19, Page discloses positioning the plug in the housing in the second open position (Fig. 3) further comprises increasing a cross-sectional area (the area of 30 increases in an angled shape as shown in Figures 3,4) of a fluid flow path (the path through 30) as the fluid flow travels the inlet (16) and the outlet (21).



Regarding claim 20, Page discloses wherein directing the fluid flow through the aperture in the plug comprises flowing the fluid flow through a through hole (the hole from 26-28-30) extending entirely through a lateral width (the width from the leftside at 14 to the rightside at 22) of the plug.
Regarding method claims 17-20, the device shown by Page will perform the methods as recited in claims 17-20, during normal operational use of the device.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	None of the prior art discloses or renders as obvious, “a plug positioned at least partially within the body and defining two or more apertures through the plug, the two or more apertures of the plug defining another portion of the fluid flow channel, 
wherein: the body defines connecting passageways that connect the two or more apertures of the plug with an adjacent aperture of the two or more apertures and with one or more the at least one fluid inlet or the at least one fluid outlet; the connecting passageways defined by the body gradually increases in internal size as the fluid flow channel extends from the at least one fluid inlet and to the at least one fluid outlet, and in a second position, the two or more apertures are configured to at least partially block the fluid flow channel to at least partially inhibit fluid flow along the fluid flow channel” in combination with the rest of the limitations in claim 1.
 	Baumann (US 3485474) discloses a similar valve although is not seen as having in a second, the two or more apertures are configured to at least partially block the fluid flow channel to at least partially inhibit fluid flow along the fluid flow channel.

None of the prior art discloses or renders as obvious, “a plug positioned at least partially within the housing, the plug comprising two or more openings extending through an entity of the plug in a lateral direction, the two or more openings each being separately positioned and spaced along an axis of rotation of the plug, wherein the plug is configured to rotate about the axis of rotation between a first and second position,   wherein: in the first position of the plug, the two or more openings in the plug and the at least one connecting passageway in the housing are configured to define the fluid pathway having three or more stages between the fluid inlet and the fluid outlet” in combination with the rest of the limitations in claim 14.
Fransquet et al. (FR 341435A) disclose a similar valve but is not seen as having two or more openings extending through an entity of the plug in a lateral direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753